Citation Nr: 0938808	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  05-23 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1989 to 
February 1997.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In June 2005, as support for her claims, the Veteran 
testified at a hearing at the RO before a local Decision 
Review Officer (DRO).

In March 2007, the Board remanded the claims to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  After completing the 
additional development, the AMC continued to deny the claims 
and has since returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The Veteran clearly and unmistakably experienced migraine 
headaches before beginning her military service and they 
clearly and unmistakably were not exacerbated during or by 
her service - such as in frequency and severity, 
beyond their natural progression.  

2.  The record also does not establish the Veteran's major 
depression is attributable to her military service.




CONCLUSIONS OF LAW

1.  The Veteran's migraine headaches were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).

2.  The Veteran's major depression also was not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100, et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
That is, by way of letters dated in February 2004 and April 
2007, the RO and AMC advised the Veteran of the evidence 
needed to substantiate her claims and explained what evidence 
VA was obligated to obtain or to assist her in obtaining and 
what information or evidence she was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For claims, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was amended to eliminate the requirement that VA also request 
that she submit any evidence in her possession that might 
substantiate her claims.  See 73 FR 23353 (Apr. 30, 2008).  
Consider, as well, that the RO issued the February 2004 
VCAA notice letter prior to initially adjudicating the 
Veteran's claims in June 2004, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  



The AMC also more recently apprised the Veteran of the 
downstream disability rating and effective date elements of 
her claims in a letter dated in April 2007 and in two letters 
dated in April 2008.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Moreover, since providing that 
additional VCAA notice, the AMC has gone back and 
readjudicated the Veteran's claims in a supplemental 
statement of the case (SSOC) issued in August 2009, including 
considering any additional evidence received in response to 
that additional notice.  This is important to point out 
because if, as here, the notice provided prior to the initial 
adjudication of the claims was inadequate or incomplete, this 
timing error can be effectively "cured" by providing any 
necessary VCAA notice and then going back and readjudicating 
the claims - such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of 
her claims.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States recently reversed the lower Federal Circuit's 
holding.  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); 
cf. McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 
548, 553 (1984); Market Street R. Co. v. Railroad Comm'n of 
Cal., 324 U. S. 548, 562 (1945) (finding error harmless "in 
the absence of any showing of . . . prejudice").  


The Supreme Court emphasized that its holding did not address 
the lawfulness of the U.S. Court of Appeals for Veterans 
Claims' reliance on the premise that a deficiency with regard 
to informing a Veteran about what further information 
was necessary to substantiate his claim had a "natural 
effect" of prejudice, but that deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  

In further explaining the basis of its holding, the Supreme 
Court made clear that a reviewing court, in considering the 
rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing 
whether, based on the facts of each case, the error was 
outcome determinative.  The Supreme Court rejected the 
Federal Circuit's framework that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  The Supreme Court rejected the 
Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because 
it required VA to demonstrate why the error was harmless, 
rather than requiring the appellant - as the pleading party, 
to show the error was harmful.  The Supreme Court stated that 
it had "warned against courts' determining whether an error 
is harmless through the use of mandatory presumptions and 
rigid rules rather than case-specific application of 
judgment, based upon examination of the record."  Thus, it is 
clear from the Supreme Court's analysis that, while the 
Veterans' Court could conclude generally that a specific type 
of error is more likely to prejudice an appellant, the error 
must nonetheless be examined in the context of the facts of 
the particular case.

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F. 3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding the Board had erred by relying on 
various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

Here, the Veteran, the pleading party, has not alleged any 
prejudicial error in the timing or content of the VCAA notice 
provided (or not provided). 38 C.F.R. § 20.1102.

As for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, VA medical records, and, as the Board had directed 
in its' March 2007 remand, scheduled her for a 
VA Compensation and Pension Examination (C&P Exam) for a 
medical nexus opinion concerning the etiology of her 
migraines and depression - including specifically in terms 
of whether her military service either caused or aggravated 
these conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  On remand she was originally scheduled for this 
VA C&P Exam in May 2008, but she failed to report.  
Subsequently, she asked to reschedule her exam, but she 
failed to respond to a June 2008 letter requesting that she 
contact VA in reference to rescheduling her exam.  
Nevertheless, her exam eventually was rescheduled for May 
2009, but she again failed to report for her exam.  In this 
situation the provisions of 38 C.F.R. § 3.655 require that 
the Board proceed with the adjudication of her claims on the 
available record, that is, based on the evidence already on 
file.  As neither she nor her representative has contended 
that any additional evidence remains outstanding, the Board 
is satisfied that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its March 2007 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268, 271 (1998).

II.  Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is 
established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis.  See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-
connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. 
West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 
148, 158 (1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical causation do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

III.  Migraine Headaches

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).  Here, the Veteran's VA 
medical records show she has been receiving treatment for 
migraines, so there is no disputing she has this claimed 
condition.  This in turn means the determinative issue is 
whether her current migraine headaches are somehow 
attributable to her military service, either as directly 
incurred in service or, if pre-existing service, as a result 
of aggravation of this condition during service beyond its 
natural progression.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

Concerning this, the Veteran acknowledges that she had 
migraines before beginning her military service, but 
nevertheless, she believes they were aggravated by her 
military service over and beyond what would have occurred had 
she not served.  See her March 2004 statement.  The report of 
her May 1989 military enlistment examination notes a history 
of frequent headaches dating back to her childhood.  The 
presumption of soundness (see 38 U.S.C.A. § 1111 and 
38 C.F.R. § 3.304(b)) attaches only where there has been an 
induction examination during which the disability about which 
the Veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
provide expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id., at (b)(1).

The Court has held on multiple occasions that lay statements 
by a Veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) 
(recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

Here again, though, in this particular case at hand it was 
not just a matter of the Veteran saying she had experienced 
frequent headaches dating back to her childhood, this was 
actually documented in the report of her military enlistment 
examination.

If, as here, a pre-existing disability is noted upon entry 
into service, the Veteran cannot bring a claim for service 
connection for that disability, but she may bring a claim for 
service-connected aggravation of that disability.  In which 
case, § 1153 applies and the burden falls on her to establish 
aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Concerning this, the Veteran asserts that the stress of her 
military service, particularly the events towards the end of 
her service relating to her reduction in rank and subsequent 
discharge, made her migraines worse.  See the transcript of 
her June 2005 hearing.  Even as a lay person, she is 
competent to attest to having experienced headaches towards 
the end of her military service.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
The question then becomes whether her lay testimony, even if 
competent, is also credible.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See also Rucker v. Brown, 10 
Vet. App. 67 (1997).

The Veteran's STRs show that, in June 1992, she received 
treatment for headaches.  She also mentioned during her 
January 1997 military separation examination that, compared 
to her last medical exam, her overall health was worse.  But, 
even though the questionnaire asked that she explain or 
expound on her answer, she did not elaborate as to how 
specifically and in what respect her overall health was 
worse.  Moreover, during the objective clinical portion of 
that examination, the evaluating physician indicated there 
were no noted physical findings, and that the Veteran 
had reported a history of intermittent low blood pressure, 
but it was asymptomatic.  
The report is completely unremarkable for any specific 
mention of headaches, either in the way of a relevant 
subjective complaint or objective clinical finding such as a 
pertinent diagnosis.

During her June 2005 hearing, the Veteran submitted a 
statement from a Chinese medicine doctor, Y. M., indicating 
she had sought treatment from him in Korea on October 14, 
1996, for headaches.  Her service personnel records confirm 
she was stationed in Korea during that time.  Additionally, 
her Aunt submitted a statement noting the Veteran had 
received treatment in 1996 for headaches.  So the Veteran's 
testimony regarding the occurrence of her migraines towards 
the end of her service is credible.  It equally deserves 
reiterating, however, that she also had earlier during 
service received treatment for her headaches in June 1992, 
and that instance of treatment was not near or 
contemporaneous to the end of her service, rather, more so 
the beginning (keeping in mind she began serving on active 
duty in October 1989).

The evidence of record also otherwise fails to meet the 
burden of establishing that her pre-existing headache 
condition chronically (meaning permanently) worsened 
in service, as opposed to her having experienced a mere 
temporary flare-up.  Temporary or intermittent flare-ups of a 
pre-existing disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, itself, as contrasted to symptoms, worsens.  
Falzone v. Brown, 8 Vet. App. 398, 402 (1995); Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Also, in Verdon v. Brown, 8 Vet. App. 529 
(1996), the Court held that the presumption of aggravation 
does not attach even where the pre-existing disability has 
been medically or surgically treated during service and the 
usual effects of treatment have ameliorated disability so 
that it is no more disabling than it was at entry 
into service.



If, however, there is evidence of a chronic worsening of the 
condition during service, then the presumption of aggravation 
applies - in turn requiring VA to then show by clear and 
unmistakable evidence that the worsening was not beyond the 
condition's natural progression.  The presumption of 
aggravation applies only when pre-service disability 
increases in severity during service.  Beverly v. Brown, 9 
Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 
204, 206-207 (1991).  And independent medical evidence, not 
just lay opinion, is needed to support a finding that the 
pre-existing disorder increased in severity during service 
beyond its natural progression.  See Paulson v. Brown, 7 Vet. 
App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1994).  

Concerning this determinative issue, in March 2007 the Board 
found the record lacking of the medical evidence required to 
decide this claim and, therefore, remanded the claim 
specifically to obtain a medical opinion addressing the 
determinative issue of whether the Veteran's migraine 
headaches were aggravated or made permanently worse during or 
by her military service.  And, as already explained, the 
Veteran failed to appear for her exam - even once 
rescheduled.  In this situation and circumstance the 
provisions of 38 C.F.R. § 3.655 require that the Board 
proceed with the adjudication of the claim on the available 
record, that is, based on the evidence already on file.

Based on the existing evidence, the record does not establish 
that there was a chronic worsening of the Veteran's migraines 
while she was in service.  Although the evidence confirms she 
had migraines while in service - including towards the end 
of her service, so, too, had she at the relative beginning of 
her service.  In fact, even she readily admits that she had 
experienced headaches on a number of occasions even prior to 
beginning her military service, dating back to her childhood.  
So merely experiencing additional headaches while in service, 
absent some medical indication of an exacerbation of the 
underlying condition - such as in the frequency, severity or 
intensity of the headaches, is insufficient reason to grant 
her claim.  This, alone, does not establish that her pre-
existing migraines permanently increased in severity during 
or as a result of her service beyond their natural 
progression, as opposed to her experiencing mere flare-ups.  


For these reasons and bases, the preponderance of the 
evidence is against her claim for service connection for 
migraine headaches.  Accordingly, there is no reasonable 
doubt to resolve in her favor and her claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Major Depression

Again, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).  Here, the Veteran's VA 
treatment records confirm that she has been receiving 
treatment for major depression.  Therefore, the determinative 
issue is whether her major depression is attributable to her 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Concerning this, the Veteran asserts that she became 
depressed during the end of her military service due to 
stress surrounding her rank reduction and subsequent 
discharge.  See the transcript of her June 2005 hearing.  
Although, as a lay person, she is competent to comment on 
symptoms that she has experienced personally (such as feeling 
depressed), she is not competent to provide a probative 
opinion on a medical matter such as whether her current major 
depression is etiologically related to her military service 
- and especially to the type stress she mentions.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  See, too, Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran's STRs are completely unremarkable for complaints 
or a diagnosis of or treatment for depression in service, 
much less major depression.  During her June 2005 hearing, 
she submitted a statement from a Chinese medicine doctor, 
Y. M., indicating she had sought treatment from him in Korea 
on October 14, 1996, for depression.  Her service personnel 
records confirm she was stationed in Korea during that time.  
Additionally, her Aunt submitted a statement noting the 
Veteran had received treatment in 1996 for depression.  So 
there is evidence that she experienced symptoms relating to 
major depression while in service.

That notwithstanding, the Board finds that the competent 
medical evidence of record does not establish that the 
Veteran's current major depression is etiologically related 
to her military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  See, too, Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  In March 2007 the Board remanded this claim to 
schedule the Veteran for a VA psychiatric examination to 
obtain a medical nexus opinion indicating whether her current 
major depression is at least as likely as not the result of 
her service in the military, and especially the type of 
stress claimed.  And unfortunately, as mentioned, she failed 
to appear for her exam.  In this situation and circumstance 
the provisions of 38 C.F.R. § 3.655 require that the Board 
proceed with the adjudication of her claim on the available 
record, that is, based on the evidence already on file.  
And there is no competent medical evidence on file 
establishing that her current major depression is 
attributable to her military service in the manner alleged 
or otherwise.  Consequently, the preponderance of the 
evidence is against her claim, in turn meaning there is no 
reasonable doubt to resolve in her favor and her claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Service connection for migraine headaches is denied.

Service connection for major depression also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


